

116 S4478 IS: Leveraging Information on Foreign Traffickers Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4478IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Blumenthal (for himself and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Trafficking Victims Protection Act of 2000 to ensure adequate time for the preparation of the annual Trafficking in Persons Report and to require the timely provision of information to the Office to Monitor and Combat Trafficking in Persons and the Bureau of Diplomatic Security of the Department of State regarding the number and location of visa denials based on grounds related to human trafficking.1.Short titlesThis Act may be cited as the Leveraging Information on Foreign Traffickers Act or the LIFT Act.2.Sense of CongressIt is the sense of Congress that—(1)the annual Trafficking In Persons Report prepared by the Department of State pursuant to the Trafficking Victims Protection Act of 2000 (the TIP Report) remains one of the most comprehensive, timely, and important sources of information on human trafficking in the world, and currently includes 187 individual country narratives;(2)in January 2019, the statute mandating the TIP Report was amended to require that each report must cover efforts and activities occurring within the period from April 1 of the prior year through March 31 of the current year, which necessarily requires the collection and transmission of information after March 31;(3)ensuring that the Department of State has adequate time to receive, analyze, and incorporate trafficking-related information into its annual Trafficking In Persons Report is important to the quality and comprehensiveness of that report;(4)information regarding prevalence and patterns of human trafficking is important for understanding the scourge of modern slavery and making effective decisions about where and how to combat it; and(5)United States officials responsible for monitoring and combating trafficking in persons around the world should receive available information regarding where and how often United States diplomatic and consular officials encounter persons who are responsible for, or who knowingly benefit from, severe forms of trafficking in persons.3.DefinitionsIn this Act:(1)Locations of united states visa denialsThe term location of United States visa denials means—(A)the United States diplomatic or consular post at which a denied United States visa application was adjudicated; and(B)the city or locality of residence of the applicant whose visa application was so denied.(2)Relevant congressional committeesThe term relevant congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on the Judiciary of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on the Judiciary of the House of Representatives.4.Annual deadline for trafficking in persons reportSection 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) is amended by striking June 1 and inserting June 30.5.United States Advisory Council on Human Trafficking(a)ExtensionSection 115(h) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 243) is amended by striking September 30, 2021 and inserting September 30, 2025.(b)CompensationSection 115(f) of such Act is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)may each receive compensation for each day such member is engaged in the actual performance of the duties of the Council..(c)Compensation reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit a plan to the relevant congressional committees for implementing compensation for members of the United States Advisory Council on Human Trafficking pursuant to section 115(f)(3) of the Justice for Victims of Trafficking Act of 2015, as added by subsection (b)(3).6.Timely provision of information to the Office to Monitor and Combat Trafficking in Persons of the Department of State(a)In generalSection 106 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104) is amended by adding at the end the following:(l)Information regarding human trafficking-Related visa denials(1)In generalThe Secretary of State shall ensure that the Office to Monitor and Combat Trafficking in Persons and the Bureau of Diplomatic Security of the Department of State receive timely and regular information regarding United States visa denials based, in whole or in part, on grounds related to human trafficking.(2)Decisions regarding allocationThe Secretary of State shall ensure that decisions regarding the allocation of resources of the Department of State related to combating human trafficking and to law enforcement presence at United States diplomatic and consular posts appropriately take into account—(A)the information described in paragraph (1); and(B)the information included in the most recent report submitted in accordance with section 110(b)..(b)Conforming amendmentSection 103 of such Act (22 U.S.C. 7102) is amended by adding at the end the following:(18)Grounds related to human traffickingThe term grounds related to human trafficking means grounds related to the criteria for inadmissibility to the United States described in section 212(a)(2)(H) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(H))..7.Reports to Congress(a)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the relevant congressional committees that—(1)describes the actions that have been taken and that are planned to implement section 106(l) of the Trafficking Victims Protection Act of 2000, as added by section 6(a); and(2)identifies by country and by United States diplomatic and consular post the number of visa applications denied during the previous calendar year with respect to which the basis for such denial, included grounds related to human trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000, as amended by section 6(b)).(b)Annual reportBeginning with the first annual anti-trafficking report required under section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) that is submitted after the date of the enactment of this Act, and concurrent with each such subsequent submission for the following 7 years, the Secretary of State shall submit a report to the relevant congressional committees that contains information relating to the number and the locations of United States visa denials based, in whole or in part, on grounds related to human trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000, as amended by section 6(b)) during the period covered by each such report.